             Case 1:19-cv-03840-WMR Document 284 Filed 04/20/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JANE DOE 1,
                                                   Civil Action No.
                  Plaintiff,                       1:19-cv-03840
v.

RED ROOF INNS, INC., et al.,                       JURY TRIAL DEMANDED,
                  Defendants.                      Pursuant to Fed. R. Civ. P. 38



 NOTICE OF VOLUNTARY DISMISSAL UNDER RULE 41(A)(1)(A)(I)

        Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Jane Doe

1 gives notice that all claims against the following defendants, which have

neither answered nor filed a summary judgment motion, are voluntarily

dismissed without prejudice:

        Newtel V Corporation

        LQ Management LLC

See Fed. R. Civ. P. 41(a)(1)(A)(“[A] plaintiff may dismiss an action without a

court order by filing . . . a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment”); Klay v. United

Healthgroup, Inc., 376 F.3d 1092, 1106 (11th Cir. 2004) (holding that Rule 41

allows a plaintiff to dismiss all of her claims against a particular defendant).




#3031112v1
             Case 1:19-cv-03840-WMR Document 284 Filed 04/20/20 Page 2 of 4




        This 20th day of April, 2020.


                                              /s/ Tiana S. Mykkeltvedt
                                              John E. Floyd
                                              Georgia Bar No. 266413
                                              floyd@bmelaw.com
                                              Manoj S. Varghese
                                              Georgia Bar No. 734668
                                              varghese@bmelaw.com
                                              Tiana S. Mykkeltvedt
                                              Georgia Bar No. 533512
                                              mykketlvedt@bmelaw.com
                                              Amanda Kay Seals
                                              Georgia Bar No. 502720
                                              seals@bmelaw.com
                                              Michael R. Baumrind
                                              Georgia Bar No. 960296
                                              baumrind@bmelaw.com

BONDURANT, MIXSON & ELMORE, LLP
1201 West Peachtree Street, N.W., Suite 3900
Atlanta, GA 30309
(404) 881-4100 – Telephone
(404) 881-4111 – Facsimile

                                              Jonathan S. Tonge
                                              jtonge@atclawfirm.com
                                              Georgia Bar No. 303999
                                              Patrick J. McDonough
                                              Georgia Bar No. 489855
                                              pmcdonough@atclawfirm.com
                                              Trinity Hundredmark
                                              Georgia Bar No. 140808
                                              thundred@atclawfirm.com
ANDERSEN, TATE & CARR, P.C.
One Sugarloaf Centre
1960 Satellite Boulevard, Suite 4000
Duluth, Georgia 30097


#3031112v1
             Case 1:19-cv-03840-WMR Document 284 Filed 04/20/20 Page 3 of 4




(770) 822-0900 – Telephone
(770) 822-9680 – Facsimile

                           Attorneys for Plaintiff Jane Doe 1




#3031112v1
             Case 1:19-cv-03840-WMR Document 284 Filed 04/20/20 Page 4 of 4




                            CERTIFICATE OF SERVICE

        I hereby certify that on April 20, 2020, I served a true and correct copy

of the within and foregoing NOTICE OF VOLUNTARY DISMISSAL

UNDER RULE 41(A)(1)(A)(I) using the Court’s CM/ECF system, which will

automatically email the document to all counsel of record.



        This 20th day of April, 2020.


                                              /s/ Tiana S. Mykkeltvedt
                                              Tiana S. Mykkeltvedt
                                              Georgia Bar No. 533512




#3031112v1
